AFFIRMED and Opinion Filed February 22, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00755-CV

            IN THE ESTATE OF RAFFAELE MARTINI PANDOZY

                    On Appeal from the Probate Court No. 1
                             Dallas County, Texas
                     Trial Court Cause No. PR-18-03717-1

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Garcia
      This is a probate case in which the court ruled that appellant Sulma Gonzalez

lacked standing to participate in the proceeding. In five issues, Gonzalez now argues

the trial court erred by: (i) concluding that she was not the decedent’s common law

spouse or a creditor of the decedent’s estate; (ii) affirming the findings made in a

previous order declaring heirship; (iii) awarding attorney’s fees against her; and (iv)

not admitting a document to probate that she claims is decedent’s last will.

Concluding Gonzalez’s arguments are without merit, we affirm the trial court’s

judgment.
                                          I. BACKGROUND

         Raffaele Martini Pandozy died intestate in 2018. He had three children who

survived him: Maximillian Carlo Martini, Christopher O’Bannon Martini, and

Michelle Cornelia Marini (collectively, the “Children”).1

         Maximillian filed an application to determine heirship in Collin County, and

later, an application for independent administration and letters of administration. The

court appointed an ad-litem to represent Pandozy’s unknown heirs.

         After an evidentiary hearing, the court issued a judgment declaring heirship

naming the Children Pandozy’s sole heirs. The court also issued an order granting

Maximillian letters of independent administration.

         Gonzalez filed a motion for new trial and to transfer the case to Dallas County.

Gonzalez argued, among other things, that she was Pandozy’s common law spouse

and venue was not proper in Collin County. The Collin County court set aside its

orders and transferred the case to Dallas County.

         Maximillian filed a “Motion for Standing Hearing” requesting that the court

determine Gozalez’s status as an interested person under the Estates Code and award

attorney’s fees. See TEX. EST. CODE                ANN.    § 22.018. Gonzalez responded and

attached her affidavit, the affidavit of Wilfredo Romero, a neighbor, and the affidavit

of Victoria Sujansky, a work acquaintance.



   1
       Because Pandozy’s children share a last name, we refer to them individually by first name.

                                                   –2–
      The court conducted an evidentiary hearing to determine standing. Both

parties were represented by counsel at that time. Gonzalez and Sujansky testified in

Gozalez’s case-in-chief, and Gonzalez offered a single exhibit into evidence. That

exhibit, a secretary of state filing, showed Pandozy as the new registered agent for

“Core Fitness System Inc” with a business address for that agent at 2548 Delmac

Drive in Dallas, Texas. Gonzalez claimed that she and Pandozy resided at that

address as husband and wife.

      When the hearing concluded, Maximillian’s counsel moved for a directed

verdict, arguing that Gonzalez failed to prove that she was Pandozy’s common law

spouse and that she otherwise lacked standing. The court granted the motion.

      After the motion was granted, Gonzalez filed five additional responses to the

standing motion, each of which attached additional documents that were not

referenced or introduced at the hearing. Gonzalez also requested findings of fact and

conclusions of law, which the trial court denied.

      Gonzalez subsequently filed a motion for new trial that Maximillian opposed.

Maximillian’s counsel also filed supplemental affidavits in support of his attorney’s

fees request.

      The motion for new trial was set for hearing but Gonzalez did not appear. The

court later signed an order awarding Maximillian $5,107.49 in attorney’s fees. The

court also ruled that Gonzalez lacked standing and dismissed her claims with

prejudice, reaffirmed the Collin County court’s findings that the Children are

                                        –3–
Pandozy’s sole heirs, and memorialized its oral pronouncement granting

Maximillian’s motion for directed verdict. This appeal followed.2

                                         II. ANALYSIS

       We note at the outset that Gonzalez is pro se before this Court. We liberally

construe pro se pleadings and briefs. Washington v. Bank of N.Y., 362 S.W.3d 853,

854 (Tex. App.—Dallas 2012, no pet.). Nonetheless, we hold pro se litigants to the

same standards as licensed attorneys and require them to comply with applicable

laws and rules of procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–

85 (Tex.1978); Washington, 362 S.W.3d at 854. To do otherwise would give a pro

se litigant an unfair advantage over a litigant who is represented by counsel. Shull v.

United Parcel Serv., 4 S.W.3d 46, 53 (Tex. App.—San Antonio 1999, pet. denied .

       The rules of appellate procedure require that an appellant’s brief contain “a

clear and concise argument for the contentions made, with appropriate citations to

authorities and to the record.” TEX. R. APP. P. 38.1(h). Similarly, we cannot speculate

as to the substance of the specific issues a party claims we must address. Strange v.

Continental Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—Dallas 2004, pet. denied).

       With these principles in mind, we have endeavored to identify and address the

issues properly before us. To the extent that Gonzalez intended to raise any




   2
     Two additional appeals arising out of the same underlying proceeding were consolidated with this
appeal under this cause number.
                                                –4–
additional issues or arguments, they may be waived for improper briefing. See TEX.

R. APP. P. 38.1.

               Standing as an Interested Person under the Estates Code

        Gonzalez argues the trial court erred in concluding that she is not an interested

person under the Estates Code and therefore lacks standing. Gonzalez insists that she

is an interested person because she was Pandozy’s common law wife and is a creditor

of the estate.3 These arguments are not persuasive.

        Standing “focuses on whether a party has a sufficient relationship with the

lawsuit so as to have a ‘justiciable interest’ in its outcome.” Austin Nursing Ctr., Inc.

v. Lovato, 171 S.W.3d 845, 848 (Tex. 2005). Because standing is a requirement of

subject-matter jurisdiction, we review a trial court’s standing determination de novo.

Frost Nat’l Bank v. Fernandez, 315 S.W.3d 494, 502 (Tex. 2010).

         The Estates Code defines an interested person “an heir, devisee, spouse,

creditor, or any other having a property right in or claim against an estate being

administered.” TEX. EST. CODE ANN. § 22.018(1). In a probate proceeding, the

burden is on the person whose standing is challenged to prove that she is an

“interested person.” In re Estate of Casares, 556 S.W.3d 913, 915 (Tex. App.—El




    3
      For the first time in her reply brief, Gonzalez also argues that she is an interested person “if the after-
acquired title doctrine applies.” This argument was not raised in the court below. And even if we assume
the argument was preserved, it is forfeited for inadequate briefing. See TEX. R. APP. P. 38.1.


                                                     –5–
Paso 2018, no pet.); In re Estate of Forister, 421 S.W.3d 175, 177 (Tex. App.—San

Antonio 2013, pet. denied).

        Here, Maximillian moved for a directed verdict after Gonzalez rested her case.

The trial court granted a directed verdict, and Gonzales appeals the granting of a

directed verdict, arguing there was “a genuine issue of material fact” as to her status

as Pandozy’s common law wife and as a creditor of the estate.4

        But when a party moves for a directed verdict in a bench trial, it is actually

requesting that the trial court render judgment because there is no jury to direct.

Grounds v. Tolar Indep. Sch. Dist., 856 S.W.2d 417, 422 n. 4 (Tex. 1993) (Gonzalez,

J., concurring). In such a case, we treat the improperly characterized motion for

directed verdict as a motion for judgment. Joplin v. Borusheski, 244 S.W.3d 607,

610 (Tex. App.—Dallas 2008, no pet.); In re A.G., 531 S.W.3d 329, 335 n.6 (Tex.

App.—Houston [14th Dist.] Sept. 12, 2017, no pet.) (mem. op.). This distinction is

significant because it implicates the correct standard of review. See U.S. Fidelity

Guar. Co. v. Coastal Refining & Marketing, Inc., 369 S.W.3d 559, 564 (Tex. App.—

Houston [14th Dist.] 2012, no pet.). Because the motion in this case was brought

after Gonzalez rested in a bench trial, we construe Maximillian’s motion for a

directed verdict as a motion for judgment. See Joplin, 244 S.W.3d at 610.




        4
          She also lists numerous other reasons why the directed verdict was allegedly improper, but none
of these reasons are adequately briefed. See Tex. R. App. P. 38.1.


                                                  –6–
      The trial court, as the fact finder in a bench trial, may rule on the factual and

legal issues at the close of the plaintiff’s case. Id. By entering judgment at the close

of the plaintiff’s case in chief, the trial court is presumed to have ruled on both the

sufficiency and weight of the evidence. See Qantel Bus. Sys., Inc. v. Custom Controls

Co., 761 S.W.2d 302, 303–04 (Tex. 1988).

      On appeal from the granting of a motion for judgment in a bench trial, the

legal and factual sufficiency of the evidence to support the judgment may be

challenged as in any other non-jury case. Huang v. Don McGill Toyota, Inc., 209

S.W.3d 674, 677 (Tex. App.—Houston [14th Dist.] 2006, no pet.). When we review

legal sufficiency, we review the evidence in a light that tends to support the finding

of the disputed facts and disregard all evidence and inferences to the contrary. Lee

Lewis Constr., Inc. v. Harrison, 70 S.W.3d 778, 782 (Tex. 2001). We must credit

the favorable evidence if reasonable jurors could and disregard the contrary evidence

unless reasonable jurors could not. City of Keller v. Wilson, 168 S.W.3d 802, 827

(Tex. 2005). When reviewing a finding for factual sufficiency, we consider all the

evidence and will set aside the finding only if it is so contrary to the overwhelming

weight of the evidence as to be clearly wrong and unjust. Cain v. Bain, 709 S.W.2d

175, 176 (Tex.1986) (per curiam).

      Under this construct, we view Gonzalez’s first two issues as a challenge to the

legal and factual sufficiency of the evidence to support the judgment and apply the

appropriate standards to our review.

                                          –7–
      A.     Informal Marriage

      Gonzalez first challenges the trial court’s determination that no informal

marriage existed. As the proponent of the marriage, Gonzalez bore the burden to

prove by a preponderance of the evidence that she and Pandozy were informally

married. See In re J.G.S., No. 05-18-00452-CV, 2019 WL 336543, at *3 (Tex.

App.—Dallas Jan. 28, 2019, no pet.) (mem. op.). Specifically, Gonzalez was

required to prove: (1) she and Pandozy agreed to be married; (2) after the agreement,

they lived together in Texas as spouses; and (3) and there represented to others that

they were married. See TEX. FAM. CODE ANN. § 2.401(a)(2); Russell v. Russell, 865

S.W.2d 929, 932 (Tex. 1993); In re Estate of Marek, No. 05-13-01008-CV, 2014

WL 3057479, at *4 (Tex. App.—Dallas July 7, 2014, no pet.) (mem. op.). The

existence of a common law marriage is a question of fact to be resolved by the fact

finder. Joplin, 244 S.W.3d at 611.

      To this end, Gonzalez testified that she met Pandozy in around 2003 and they

became romantically involved in 2008. At that time, she lived with her mother in a

house located at 2548 Delmar Drive and Pandozy had a studio on Al Lipscomb Way.

Although Gonzalez claimed that Pandozy moved in with her in 2009, he also

maintained his studio on Al Lipscomb. At one point, Gonzalez said that Pandozy

lived at the Al Lipscomb address, but she later claimed that he had an art studio

rather than a dedicated residence at that address. Gonzalez said that she and Pandozy



                                        –8–
discussed marriage in around 2009 in the context of having an “exclusive”

relationship.

      Gonzalez testified as follows:

      Q. So, at any point either before or after 2009, did you discuss getting
      married with [Pandozy]?

      A. Yes ma’am.

      Q. Do you remember the discussion?

      A. Yes, the discussion essentially was that because we were, became
      exclusive, you know, and he was, I’m going to say, you know had a lot
      of personal demons he had dealt with throughout his life.

      [brief clarification by Court]

      A. So, he wanted with us to be together, but we needed to be exclusive
      and that included, you know, as far as sex we had to be exclusive and
      that was part of it and that’s the reason we decided to get married . . . .

      Later, Gonzalez’s counsel asked, “So, you were saying . . . that you were

exclusive, and that yes, you agreed to be married? (Emphasis added). Gonzalez

responded affirmatively.

      Gonzalez sold the Delmar property in 2017 and moved to Waco, but Pandozy

remained in Dallas. When Gonzalez visited Pandozy in Dallas she would either stay

with him at the Al Lipscomb address or would stay with her cousin.

      Pandozy was diagnosed with colon cancer and later died in the hospital.

Gonzalez visited Pandozy in the hospital but was in Waco when he died.

      Gonzalez’s discovery responses were admitted into evidence during cross

examination. Those responses state that she has no documents evidencing joint safe-

                                         –9–
deposit boxes, joint property interests, joint title to any motor vehicles, credit files

and credit card receipts, loan applications, leases, memberships, or other contractual

obligations in the parties’ names. Gonzalez did not refute these responses or attempt

to adduce evidence of any of these items at the hearing.

      Although Gonzalez claimed she had carried Pandozy on her car insurance, she

did not identify when or for how long. And she admitted that she had not submitted

any documentary evidence to substantiate this claim.

      Gonzalez further admitted that she and Pandozy had never filed a joint tax

return and did not maintain a joint bank account. She also acknowledged that

Pandozy’s businesses would sometimes loan her money for which Pandozy required

that she sign promissory notes.

      The affidavit of one of Gonzalez’s witnesses, Wilfredo Romero, was also

admitted into evidence during cross-examination. Romero was a neighbor who lived

on Delmar Street. He refers to Pandozy as Gonzalez’s husband without explaining

the basis for that characterization and then recounts an unidentified time when he

visited Gonzalez’s home unexpectedly and Pandozy asked “what [he] needed with

his wife.”

      In addition to submitting an affidavit, Sujanksy also testified at trial. She

initially said that she knew Gonzalez through work and visited Gonzalez at home a

“couple of times.” But she later testified that she saw Gonzalez and Pandozy about



                                         –10–
every fifteen days or once a month. Sujansky admitted, however, that she had not

seen Pandozy since 2015.

      Sujansky testified generally that Pandozy was there “when she visited” and

Gonzalez introduced him as her husband. She also said she heard Pandozy refer to

Gonzalez as his wife but failed to specify when or how often. Instead, Sujanksy

conclusively stated that she always believed that Gonzalez and Pandozy were

husband and wife.

      The evidence attached to Maximillian’s motion included a Dallas Police

incident report describing a disturbance at the Al Lipscomb property after Pandozy’s

death. The Children were there looking for Pandozy’s will when Gonzalez showed

up and claimed that some of her belongings were on the property. When the police

arrived, she told the officer that she was a partner in one of Pandozy’s businesses.

On cross-examination, Gonzalez admitted that she did not tell the officer she was

Pandozy’s wife.

      Maximillian also attached Vincent Walker’s affidavit to his motion. Walker

stated that he had been acquainted with Pandozy for over thirty years and flew from

Miami to Dallas in 2016 to care for Pandozy when he was diagnosed with cancer.

He stayed with Pandozy for approximately a month and a half, and Gonzalez did not

live there. Walker was with Pandozy every day when he was in the hospital, and said

Gonzalez only visited him twice. On one of those occasions, Gonzalez drove



                                       –11–
Pandozy to the hospital when his car would not start. She later requested payment

for her service.

      Walker further stated that Gonzalez never made a social visit to Pandozy’s

home and did not eat dinner with him. On the few occasions that Gonzalez was

present with Pandozy, Walker did not see any indication of romantic or even casual

affection.

      Walker had long and intimate conversations with Pandozy. Pandozy never

demonstrated an intimate relationship with Gonzalez nor did he ever express that he

had any relationship with her beyond “casual helper.”

      Gladys Smith also provided an affidavit. Smith resided in one of the

apartments at the Al Lipscomb property from May 2017 until December 2017.

Gonzalez did not reside there during that time. Smith saw Gonzalez visit

approximately three times to ask Pandozy for money or legal advice or to store things

on the premises. According to Smith, this made Pandozy “very upset.”

      Although Gonzalez alleged that she and Pandozy discussed marriage in

around 2009, she offered no evidence that the discussion ever culminated in an

agreement to be married. At most, Gonzalez’s testimony describes an agreement to

get married at some point in the future, not an agreement to be married. This

distinction is significant. See Estate of Summers, No. 14-13-00816-CV, 2015 WL

124311, at *4 (Tex. App.—Houston [14th Dist.] Jan. 8, 2015, no pet.) (mem. op.);

Kuester v. Green, No. 03-13-00704-CV, 2015 WL 4998171, at *4 (Tex. App.—

                                       –12–
Austin Aug. 20, 2015, no pet.) (mem. op.). The agreement-to-be-married element

requires proof of an intent to create an immediate and permanent marital relationship

and that the couple did in fact agree to be husband and wife. Winegardner v. Hughes,

Nos. 07-18-00434-CV, 07-19-00283-CV, 2020 WL 1966283, at *3 (Tex. App.—

Amarillo Apr. 23, 2020, no pet.) (mem. op.). There is no such evidence here.

        There is some evidence of cohabitation and limited representations to others

that Pandozy and Gonzalez were married. While this proof may sometimes

constitute circumstantial evidence of an agreement to be married, it is difficult to

infer an agreement to be married from cohabitation in modern society. Russell, 865

S.W.2d at 933.5 Thus, evidence of “holding out” must be particularly convincing to

be probative of an agreement to be married. Assoun v. Gustafson, 493 S.W.3d 156,

160 (Tex. App.—Dallas 2016, pet. denied).6

        Gonzalez relies on Sujansky and Romero’s conclusory testimony about

isolated instances to establish that she and Pandozy represented to others that they

were married. But other than Romero’s vague testimony about a single instance he




    5
      We do not in any way imply that the record conclusively establishes cohabitation here. But we need
not discuss this element because the other elements for establishing an informal marriage are not met. See
Danna v. Danna, No. 05-00472-CV, 2006 WL 785621, at *1 (Tex. App.—Dallas March 29, 2006, no pet.)
(mem. op.).
    6
       The statutory requirement of representing marriage to others is synonymous with the judicial
requirement of “holding out to the public.” In re Estate of Giessel, 734 S.W.2d 27, 28 (Tex. App.—Houston
[1st Dist.] 1987, writ ref’d n.r.e.). The couple’s reputation in the community as being married is a significant
factor in determining the holding out element. Fuller v. DeFranco, No. 05-19-01203-CV, 2020 WL
6778408, at *8 (Tex. App.—Dallas Nov. 18, 2020, no pet.) (mem. op.).


                                                    –13–
recalled, Gonzalez adduced no evidence of specific instances in which she and/or

Pandozy held themselves out as husband and wife and whether such instances were

common; nor did she elicit any testimony from family members or friends that she

and Pandozy had a reputation in the community for being married. See, e.g., Smith

v. Deneve, 285 S.W.3d 904, 910 (Tex. App.—Dallas 2009, no pet.) (evidence

insufficient to show couple represented themselves as married to others when

woman accepted ring, certain contracts listed couple as husband and wife, and

couple were introduced as husband and wife, but there was no evidence whether

such introductions were common or rare); Castillon v. Morgan, No. 05-13-00872-

CV, 2015 WL 1650782, at *4 (Tex. App.—Dallas April 14, 2015, no pet.) (mem.

op.) (evidence that woman and man represented themselves as married and insurance

policies and homeowner information sheet listed them as husband and wife was

insufficient to prove informal marriage when there was no evidence regarding

frequency of representations or whether anyone in community saw policies or

information sheet); Danna, 2006 WL 785621, at *1–2 (evidence of four occasions

on which couple introduced themselves as husband and wife and AARP enrollment

form signed by man referring to woman as his wife was insufficient to raise fact

issue on representation as married to others). In short, Gonzalez did not demonstrate

that she and Pandozy both consistently conducted themselves as husband and wife

in the public eye or that the community viewed them as married.



                                       –14–
      Although Gonzalez presented some evidence relevant to the elements of an

informal marriage, the evidence was contradicted and not sufficient to conclusively

prove as a matter of law all vital facts in support of the existence of an informal

marriage. The evidence is, therefore, legally sufficient to support the trial court’s

determination. See Dow Chem. Co. v. Francis, 46 S.W.3d 237, 241 (Tex. 2001) (per

curiam).

      The evidence is also factually sufficient to support the judgment. The

evidence presented was, at best, conflicting. “Where the evidence is conflicting

about the existence of an informal marriage, the conflict must be resolved by the

factfinder.” J.G.S., 2019 WL 336543, at *3. The court resolved the conflicting

evidence by finding that there was no informal marriage. Viewing all the evidence,

we cannot conclude that the evidence is so weak or the trial court’s finding is “so

against the great weight and preponderance of the evidence as to be clearly wrong

and unjust.” See Dow Chem. Co., 46 S.W.3d at 242.

      B.     Creditor of the Estate

      Gonzalez also argues that she is an interested person because she is a creditor

of the estate. The record does not support this contention.

      Gonzalez’s affidavit appears to claim an interest in certain mineral rights

owned by an entity called “Ideas for Sale, Inc.” Gonzalez claimed, but did not prove,

that Pandozy owned an interest in this entity.



                                        –15–
      Gonzalez claims that she sold mineral interests to this entity and attached a

Quitclaim deed to her affidavit reflecting this sale. Despite the Quitclaim’s recitation

that the interests were sold for $400, Gonzalez claims she was not compensated. She

further claims that she and Pandozy agreed that the entity would hold the mineral

interests “for safekeeping purposes” and that title to the interests would “revert back”

to her in the future. The deed, however, does not reference any remainder interests

or future divestments in favor of Gonzalez, nor did she introduce any other evidence

to substantiate her claim.

      The Estates Code does not define “creditor.” As our sister court has observed,

however, in legal parlance, “creditor” includes “[a] person or entity with a definite

claim against another, especially a claim that is capable of adjustment and

liquidation.” In re Davidson, 485 S.W.3d 927, 930 (Tex. App.—Tyler 2016, no pet.)

(citing BLACK’S LAW DICTIONARY (9th ed. 2009)). In the probate context, the

legislature has defined “claims” as including (1) liabilities of a decedent that survive

the decedent’s death, including taxes, regardless of whether the liabilities arise in

contract or tort or otherwise; (2) funeral expenses; (3) the expense of a tombstone;

(4) expenses of administration; (5) estate and inheritances taxes; and (6) debts due a

decedent’s estate. TEX. EST. CODE ANN. § 22.005.

      The evidence Gonzalez adduced does not establish that she has a claim.

Therefore, the evidence is legally and factually sufficient to support the trial court’s

determination that Gonzalez is not a creditor of Pandozy’s estate.

                                         –16–
        Because Gonzalez did not meet her burden to prove either an informal

marriage to Pandozy or that she is a creditor of his estate, the trial court did not err

in concluding that Gonzalez lacks standing as an interested person under the Estates

Code. We resolve Gonzalez’s first and second issues against her.

                                  The Heirship Determination

        Gonzalez’s third issue argues the trial court erred by adopting the Collin

County court’s heirship findings. Specifically, Gonzalez argues that:

        The trial court’s affirmation of the set aside order amounted to
        affirming a “void” judgment subject to direct or collateral attack. Yet,
        the Trial Court’s affirmation of the heirship determination of
        [Pandozy’s] estate was a final order . . . .

        Gonzalez then cites case law concerning a court’s plenary power, Texas

motions for new trial, and FED. R. CIV. P. 60(b), concluding that “a party affected by

a void judicial action need not appeal.” This issue is waived for inadequate briefing.

See TEX. R. APP. P. 38.1.

        Moreover, to the extent that Gonzalez seeks to challenge the trial court’s

heirship determination, we have concluded that the trial court did not err in

concluding that Gonzalez lacks standing to participate in the probate proceeding.

Gonzalez’s third issue is overruled.7




    7
     While the order entered by the court states that it “affirms” the Collin county order, we treat this as
an adoption of the order’s terms.
                                                  –17–
                                  Attorney’s Fees

      Gonzalez argues the trial court erred by awarding Maximillian’s attorney’s

fees because he is not the executor or administrator of the estate and failed to prove

any other statutory basis for recovering fees.

      Although the trial court did not specify a statutory or contractual basis on

which it awarded attorney fees, see MBM Fin. Corp. v. The Woodlands Operating

Co., 292 S.W.3d 660, 669 (Tex. 2009) (“Texas has long followed the ‘American

Rule’ prohibiting [attorney’s] fee awards unless specifically provided by contract or

statute.”), and Maximillian’s pleading was likewise nonspecific as to the authority,

Gonzalez did not specially except or otherwise challenge the basis for the fee

request. See Bullock v. Regular Veterans Ass’n of U.S., Post No. 76, 806 S.W.2d

311, 315 (Tex. App.—Austin 1991, no writ) (“general allegation” of entitlement to

attorney fees is sufficient if opposing party fails to specially except to lack of

specificity). Accordingly, Maximillian may recover his fees on any available legal

basis. See Granbury Hospitality, Inc. v. State Bank of Texas, No. 05-16-01509-CV,

2018 WL 3968498, at *7 (Tex. App.—Dallas Aug. 20, 2018, pet. denied) (mem.

op.); see also Deneve, 285 S.W.3d at 916–17 (pleading sufficiently general to allow

recipient to argue any legal basis to support attorney’s fees).

      Maximillian’s motion requested that the court hold a hearing to determine

Gonzalez’s status as an interested person under the Estates Code. No particular type

of pleading is required to bring a case under the Declaratory Judgments Act. Robins

                                         –18–
v. Wilder, No. 05-97-00547-CV, 2000 WL 193359, at *4 (Tex. App.—Dallas Feb.

18, 2000, pet. denied) (mem. op.); Canales v. Zapatero, 773 S.W.2d 659, 661 (Tex.

App.— San Antonio 1989, no writ). Because the motion can be fairly characterized

as an action “to settle and afford relief from uncertainty and insecurity with respect

to rights, status, and other legal relations,” we construe the substance of the motion

as a request for relief under the Declaratory Judgments Act. See TEX. CIV. PRAC. &

REM. CODE ANN. § 37.002(b); City of El Paso v. Heinrich, 284 S.W.3d 366, 370

(Tex. 2009).

      In a suit under the Declaratory Judgments Act, a trial court may award

reasonable and necessary attorney’s fees as are just and equitable. TEX. CIV. PRAC.

& REM. CODE ANN. § 37.009. See Robins, 2000 WL 193559, at *4. Therefore, there

is a statutory basis upon which the attorney’s fees award may be properly predicated.

We resolve Gonzalez’s fourth issue against her.

                            Probate of Purported Will

      Gonzalez’s fifth issue appears to argue that the trial court erred by not

admitting one of the documents she attached to one of her post-hearing filings as

Pandozy’s last will and testament. The document in question is from the Dallas

Central Appraisal District entitled “Exemption Application for Charitable

Organization for 2017.”

      The record does not reflect, however, that an application for probate was ever

filed, or that the requisite proof for probating a will was met. See TEX. EST. CODE

                                        –19–
ANN. §§ 256.051-.053, 256.151-.153. We therefore resolve Gonzalez’s fifth issue

against her.

                                III.   CONCLUSION

      Maximillian requests that we impose sanctions on Gonzalez pursuant to TEX.

R. APP. P. 45. We deny this request. Having resolved all of Gonzalez’s issues against

her, we affirm the trial court’s judgment.




                                             /Dennise Garcia/
                                             DENNISE GARCIA
                                             JUSTICE


190755F.P05




                                        –20–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

IN THE ESTATE OF RAFFAELE                      On Appeal from the Probate Court
MARTINI PANDOZY                                No. 1, Dallas County, Texas
                                               Trial Court Cause No. PR-18-03717-
No. 05-19-00755-CV                             1.
                                               Opinion delivered by Justice Garcia.
                                               Justices Schenck and Smith
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

     It is ORDERED that appellee
recover his costs of this appeal from appellant

Judgment entered February 22, 2021.




                                        –21–